Lyon, J. (dissenting):
The question presented by this appeal is whether a person injured October 8,1916, while engaged in a hazardous employment incidental to a non-hazardous business carried on by his employer for pecuniary gain, is covered by the Workmen’s Compensation Law> as amended by chapter 622 of the Laws of 1916. The claimant was a plasterer and was engaged in the hazardous occupation of repairing the plaster in one of the bath rooms of the employer’s apartment house. These repairs were incidental, and in fact indispensable to conducting the • non-hazardous business of operating an apartment house. The case thus falls within the decision of Matter of Mulford v. Pettit & Sons (220 N. Y. 540). The cases of Matter of Bargey v. Massaro Macaroni Co. (218 N. Y. 410; Matter of Schmidt v. Berger (221 id. 26) and Matter of Kammer v. *675Hawk (Id. 378) related to accidents occurring prior to June 1, 1916, the date when the above-mentioned amendment took effect. A partial effect of such amendment is pointed out in the recent case of Matter of Dose v. Moehle Lithographic Co. (221 N. Y. 401). (See, also, concurring memorandum per Pound, J., in Matter of Glatzl v. Stumpp, 220 N. Y. 71, 76.)
The award should be affirmed.
Woodward, J., concurred.
Award reversed and claim dismissed.